UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2016 Date of reporting period:	May 1, 2015 – October 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Equity Spectrum Fund Semiannual report 10 | 31 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 16 Trustee approval of management contract 17 Financial statements 23 Consider these risks before investing: The value of stocks in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. These risks are generally greater for small and midsize companies. The value of international investments traded in foreign currencies may be adversely impacted by fluctuations in exchange rates. International investments, particularly investments in emerging markets, may carry risks associated with potentially less stable economies or governments (such as the risk of seizure by a foreign government, the imposition of currency or other restrictions, or high levels of inflation or deflation), and may be or become illiquid. The fund’s investments in leveraged companies and the fund’s “non-diversified” status, which means the fund may invest a greater percentage of its assets in fewer issuers than a “diversified” fund, can increase the fund’s vulnerability to these factors. Our use of short selling may increase these risks. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The stock market has bounced back strongly since the correction in August, and the U.S. economy has shown resilience. In fact, the U.S. Federal Reserve, citing recent improvements in employment and wage growth, has placed the possibility of interest-rate hikes firmly on the table. One of the important takeaways from the recent rally, in our view, is that many investors have a reserve of confidence. Still, these are volatile and unpredictable times. While the Fed downplayed the impact of China’s slowdown on U.S. economic growth, there are a number of risks and opportunities in today’s market, including tepid growth in many overseas markets. In this changing environment, Putnam’s portfolio managers are persistently working to achieve gains and manage downside risk, relying on a proprietary global research framework to guide their investment decisions. The interview in the following pages provides an overview of your fund’s performance for the reporting period ended October 31, 2015, as well as an outlook for the coming months. With a new year at hand, it may be time to consult your financial advisor to ensure that your portfolio is aligned with your investment goals, time horizon, and tolerance for risk. In closing, we would like to recognize Charles Curtis, who recently retired as a Putnam Trustee, for his 14 years of dedicated service. And, as always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 3, 5 and 11–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. 4 Equity Spectrum Fund Interview with your fund’s portfolio manager What was the environment like during the six - month reporting period ended October31, 2015? The six-month reporting period was a challenging time for stocks, as increased market volatility and macroeconomic pressures resulted in a correction for many major indexes during August. Market volatility began to rise from the beginning of the period as the strength of the U.S. economic recovery came under more intense scrutiny. Economic data were mixed, with reports of growth in some sectors followed by indications of weakness in others. Expectations for the Federal Reserve’s first interest-rate hike since June2006 weighed on the markets throughout the reporting period. However, the Fed’s effort to begin normalizing U.S. interest rates was complicated by a convergence of global factors — notably, overlapping economic slowdowns in Europe and China and low commodity prices. China’s economic slowdown and the continued slide in oil and commodity prices added to growing worries about the direction of global growth. As investors watched China’s equity markets take a dramatic downturn, major U.S. stock indexes would soon experience the first correction in four years. In the third quarter, U.S. stocks posted their worst quarterly performance since 2011. Still, U.S. growth remained positive. The Fed acknowledged “moderate growth” and This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 10/31/15. See pages 3–4 and 11–12 for additional fund performance information. Index descriptions can be found on page 15. Equity Spectrum Fund 5 continued to maintain its accommodative monetary policy, leaving the federal funds rate unchanged at its September and October meetings. Equities in general rebounded in October as investors gained confidence that the Chinese economy was not going to experience a hard landing. In the United States, positive economic news began to dominate. In addition, Congress approved a two-year budget, increasing spending by $80 billion and bypassing limits on military and domestic spending. The deal, reached with less contention than past budget debates, extended the government’s borrowing authority through March2017 and averted a default on debt. In August, however, as the Chinese government took more aggressive steps to address the slowing economy — including the unexpected devaluation of the yuan — Chinese stocks sold off at an alarming rate. The collapse of Chinese stock prices spread quickly across the world stage, with prices plummeting in most major equity markets as investors worried about how weakening demand from China could affect the performance of other world economies. Emerging-market and growth stocks were among the hardest hit. In the final month of the period, as investors realized that the Chinese contagion may not spread around the globe, equity markets delivered robust returns. How did Putnam Equity Spectrum Fund perform in this environment? In this environment, Equity Spectrum Fund’s class A shares returned –7.50%, trailing its benchmark, the S&P 500 Index, which edged up 0.77% for the six-month period. The fund is concentrated in a handful of large holdings that performed below expectations. I still have a strong conviction about the long-term growth prospects of these top holdings. Allocations are shown as a percentage of portfolio market value as of 10/31/15. Data include exposure achieved through securities sold short; however, they exclude derivatives, short-term investments held as collateral for loaned securities, TBA commitments, and collateral received on certain derivative instruments, if any. These percentages may differ from allocations shown later in this report. Holdings and allocations may vary over time. 6 Equity Spectrum Fund What holdings contributed to performance? Priceline Group, an overweight holding relative to the benchmark, was the top contributor for the semiannual period. Through the end of the period, Priceline continued to experience good organic growth, with diversification and global expansion. Priceline operates six lines of business, including OpenTable, a restaurant booking service, and Booking.com, a European hotel reservation site. U.S. aerospace and defense technology company Northrop Grumman benefited from a favorable backdrop in military spending and an excellent management team, in our view. The company has had consistent earnings growth in recent years and has been buying back its stock. We expect defense spending, both domestically and internationally, to increase with the growing instability in various parts of the world. This should bode well for Northrop Grumman shares, in our view. General Dynamics, another large aerospace and defense company, was also a top contributor. General Dynamics has been able to grow its earnings faster than other defense and business-jet makers. The company also has a new CEO, who has launched a stock buyback initiative. In addition, the company has had success with its new Gulfstream G650, a high-end business jet. Industry-wide, a backlog exists for these types of jets. What holdings held back performance? Jazz Pharmaceuticals, a midsize pharmaceutical company, was the top detractor for the period. The company is known for its pricing power and lineup of quality drugs, including its blockbuster narcolepsy drug, Xyrem. The stock underperformed when the This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 10/31/15. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. Equity Spectrum Fund 7 pharmaceutical shares lost value during the period over concerns about high drug prices in the industry. It is a classic case of the baby being thrown out with the bath water, but I still have strong long-term conviction in the Jazz story. Satellite TV provider DISH Network was another detractor. The company had been in talks with T-Mobile for a possible merger. These on-again, off-again talks during the period cooled enthusiasm for the stock. In addition, DISH had to return some of its wireless spectrum under an agreement with the Federal Communications Commission. I believe DISH is close to monetizing its spectrum assets, and I continue to have strong belief in the stock’s long-term growth prospects. Stone Energy, a U.S. oil and gas exploration and production company, was a top detractor. The company has a mix of onshore and offshore drilling projects. The stock suffered due to the continued weakness in the energy sector during the period. Stone still has quality assets, I believe, and I continue to hold the stock in the portfolio. Once we see a commodity-price recovery, I believe that the stock will be well positioned for a rebound. What was the cash level in the portfolio, and how did it affect performance? There was a large cash position in the portfolio — 15.63% at period-end —and this held back performance. The cash level in the portfolio allows the fund to take advantage of any weakness in select holdings where I have the long-term confidence to add to the position. In addition, cash on hand can serve as a kind of “dry powder” when price dislocations occur in stocks that I consider candidates for the portfolio. This has been the hallmark of my approach. Allocations are shown as a percentage of portfolio market value as of 10/31/15. Data include exposure achieved through securities sold short; however, they exclude derivatives, short-term investments held as collateral for loaned securities, TBA commitments, and collateral received on certain derivative instruments, if any. These percentages may differ from allocations shown later in this report. Holdings and allocations may vary over time. 8 Equity Spectrum Fund What is your view of the China slowdown, and does it affect the fund’s positioning in any way? Of the handful of positions held by the fund, none would be affected by China. I know each of the companies in the portfolio very well, and I don’t have to worry about what China’s GDP is. I have to understand the company. These companies have a higher value internally and are unlikely to be affected by China’s GDP slowdown, in my view. I believe China’s GDP slowdown will affect South Korea, Japan, and emerging markets in Southeast Asia, however. What is your outlook? While the macroeconomic situation — particularly fears over China’s slowdown — has generated a lot of noise in the markets, it has also perhaps led us to a healthy correction. In my view, U.S. stocks were becoming over-valued in the first half of 2015, even though corporate fundamentals were strong. Now, I see the market as more appropriately valued, while corporate fundamentals in a variety of sectors remain healthy. In this context, it may be easier to find more attractive opportunities. And many investors who panicked through the August and September selloff may come to realize that they’re missing out on value over macro fears. When you look at the broader markets, such as the S&P 500, stocks have not been cheap, in my view, and you should not be looking to put money blindly into equities and expect returns. I try to include in the fund’s portfolio or other securities in companies that have a specific growth catalyst or that can pull levers to add value to the stock price. I find good companies where there is always news and noise generated that elicits a reaction from investors. I let that noise pass. I’m not a tactical investor; I make investments for the long term. Thank you, David, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager David L. Glancy has an M.B.A. from Goizueta Business School at Emory University and a B.A. from Tulane University. He joined Putnam in 2009 and has been in the investment industry since 1987. Equity Spectrum Fund 9 IN THE NEWS A robust employment picture bolstered the prospects for the U.S. Federal Reserve to raise interest rates. In a November release, the Labor Department estimated that, in October, 271,000 nonfarm jobs were added to the U.S. economy and that the unemployment rate hit a 7 1
